                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT A. HAUSE,                                  :
          Plaintiff                              :            No. 1:17-cv-2234
                                                 :
                v.                               :            (Judge Kane)
                                                 :
CITY OF SUNBURY and DAVID                        :
PERSING,                                         :
          Defendants                             :

                                        MEMORANDUM

         Before the Court are Defendants City of Sunbury (“Defendant Sunbury”) and David

Persing (“Defendant Persing”)’s motion to dismiss Plaintiff Scott A. Hause (“Plaintiff”)’s

complaint (Doc. No. 1), pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. No. 8), and

Defendants’ motion to take judicial notice (Doc. No. 7). 1 For the reasons provided herein, the

Court will deny Defendants’ motion to take judicial notice and grant Defendants’ motion to

dismiss.

    I.   BACKGROUND

         A.      Factual Background 2

         The instant dispute arises out of alleged age discrimination and interference with

Plaintiff’s First Amendment right to freedom of association by Defendants. (Doc. No. 1 ¶¶ 13,

29.) Plaintiff is a former law enforcement officer with Defendant Sunbury’s police department.




1
  The Court refers to Defendant Sunbury and Defendant Persing together as “Defendants” herein.
2
  With the exception of the information related to an arbitration opinion and award between the
parties below, the following background is taken from Plaintiff’s complaint. (Doc. No. 1.) The
allegations set forth in the complaint are accepted as true for the purpose of the instant motion to
dismiss. See Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir.
1997) (explaining that “[w]hen reviewing a 12(b)(6) dismissal, [the Court] must accept as true
the factual allegations in the complaint and all reasonable inferences that can be drawn from
them”).
(Id. ¶ 6.) Plaintiff alleges that his employment with Defendant Sunbury was terminated on

September 1, 2016 because of his age. 3 (Id. ¶ 10.) Plaintiff further alleges that Defendant

Sunbury “engaged in a course of conduct designed to intimidate all of its law enforcement

officers over the age of 40” in order to “effect the severance of all law enforcement officers from

employment” with Defendant Sunbury. (Id. ¶ 7-8.) According to Plaintiff, after Defendant

Sunbury terminated him, it replaced Plaintiff with part-time personnel who were younger than 40

years old. (Id. ¶ 12.)

        Plaintiff avers that in January 2014, he was elected president of the Sunbury Police

Officers Association (the “SPOA”), a collective bargaining unit that represents law enforcement

officers employed by Defendant Sunbury, and served as its president until he was terminated in

2016. (Id. ¶¶ 17, 18.) In his role as president of the SPOA, Plaintiff was responsible for

negotiating a collective bargaining agreement (“CBA”) with Defendant Sunbury. (Id. ¶ 19.) In

2013, the SPOA and Defendant Sunbury agreed to a CBA under which officers with service of

twenty or more years would receive certain longevity bonuses and other benefits. (Id. ¶ 20.)

        In 2015, the SPOA and Defendant Sunbury began negotiating a new CBA. (Id. ¶ 22.)

Defendant Persing, as mayor of Sunbury, Pennsylvania, negotiated on behalf of Defendant

Sunbury, and during the negotiations, he and other representatives of Defendant Sunbury

expressed their desire to eliminate the longevity bonuses and other benefits that had been




3
  In connection with Defendants’ motion to dismiss (Doc. No. 8), Defendants filed a motion to
take judicial notice (Doc. No. 7), in which Defendants move for the Court to take judicial notice
of an arbitration opinion and award (id. at 4). This arbitration opinion and award, attached as an
exhibit to the pending motions, indicates that Defendant Sunbury and the Sunbury Police
Officers Association participated in an arbitration related to Plaintiff’s termination on February
2, 2017, and that an opinion and award was issued on April 21, 2017. (Doc. No. 8-3.) The Court
will not address the substance of this arbitration opinion and award for the reasons discussed
herein.
                                                 2
included in the previous CBA. (Id. ¶ 23.) 4 According to Plaintiff, Defendant Persing

complained publicly that the longevity bonuses and other benefits were too costly and were

putting Defendant Sunbury in financial jeopardy. (Id. ¶ 24.) Plaintiff states that the SPOA

opposed the elimination of the longevity bonuses and other benefits. (Id. ¶ 25.) The SPOA and

Defendant Sunbury proceeded to binding arbitration to resolve their impasse as to the longevity

bonuses and other benefits, and an arbitration hearing took place before a private arbitrator on

June 1, 2016. (Id. ¶ 26.) Plaintiff avers that an arbitration award that retained the longevity

bonuses and other benefits was issued on December 22, 2016. (Id.)

       According to Plaintiff, prior to the June 1, 2016 arbitration hearing, Defendants

“embarked on a policy and course of conduct to terminate, harass and intimidate every

bargaining unit member over the age of 40.” (Id. ¶ 27.) Subsequently, Plaintiff was terminated

on September 1, 2016. (Id. ¶ 10.) Plaintiff alleges that Defendants retaliated against Plaintiff for

his association with the SPOA and that Defendants interfered with Plaintiff’s exercise of his First

Amendment right to freedom of association as a member of the SPOA. (Id. ¶¶ 28-29.) Plaintiff

avers that as a result of Defendants’ acts, Plaintiff has suffered lost earnings and benefits,

humiliation, and emotional distress. (Id. ¶¶ 14, 30.)

       B.      Procedural Background

       On December 5, 2017, Plaintiff filed the instant complaint with this Court, alleging one

count of age discrimination under the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621 et seq. (“Count I”), 5 and a violation of Plaintiff’s First Amendment right to



4
  Plaintiff’s complaint contains two paragraphs numbered “23.” This citation refers to the
second paragraph numbered “23.”
5
  The Court observes that Count I of Plaintiff’s complaint is directed only toward Defendant
Sunbury. This practice conforms with Third Circuit precedent stating that the ADEA does not
provide for individual liability unless an individual qualifies as a plaintiff’s “employer” as
                                                  3
freedom of association (“Count II”). (Id. ¶¶ 13, 29.) On May 31, 2018, Defendants filed a

motion to dismiss all of Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 12(b)(6)

(Doc. No. 8), and a brief in support thereof (Doc. No. 10). Defendants also filed a motion to take

judicial notice on May 31, 2018 (Doc. No. 7), and a brief in support thereof (Doc. No. 9).

Having been fully briefed (Doc. Nos. 9, 10, 11, 12), the motions are ripe for disposition.

 II.   LEGAL STANDARD

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). The legal standards governing pleading practice in federal court have shifted to a

“more heightened form of pleading, requiring a plaintiff to plead more than the possibility of

relief to survive a motion to dismiss.” See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009). To avoid dismissal, all civil complaints must set out “sufficient factual matter” to

show that the claim is facially plausible. Id. The plausibility standard requires more than a mere

possibility that the defendant is liable for the alleged misconduct. Indeed, “where the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Fed. R. Civ. P. 8(a)(2)). “Factual allegations

must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).




defined by the ADEA. See Holocheck v. Luzerne Cty. Head Start, 385 F. Supp. 2d 491, 496
(M.D. Pa. 2005) (dismissing ADEA claim against manager of business because, inter alia,
definitions of “employer” under Title VII and ADEA are virtually identical and the Third Circuit
has held that there is no individual liability under Title VII); McDowell v. Axsys Techs. Corp.,
No. 03-2488, 2005 WL 1229863, at * 4 (D.N.J. May 24, 2005) (stating same and dismissing
ADEA claim against supervisor).
                                                  4
       The United States Court of Appeals for the Third Circuit has identified the following

steps a district court must take when evaluating the sufficiency of a complaint’s allegations as

tested against a Rule 12(b)(6) motion: (1) identify the elements a plaintiff must plead to state a

claim; (2) discard any conclusory allegations contained in the complaint “not entitled” to the

assumption of truth; and (3) determine whether any “well-pleaded factual allegations” contained

in the complaint “plausibly give rise to an entitlement to relief.” See Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010) (citation and quotation marks omitted).

       In evaluating whether a complaint fails to state a claim upon which relief may be granted,

the court must accept as true all factual allegations in the complaint, and construe all reasonable

inferences to be drawn therefrom in the light most favorable to the plaintiff. See In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). A court “need not credit a

complaint’s ‘bald assertions’ or ‘legal conclusions’ when deciding a motion to dismiss,” Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997), and must disregard any

“formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555.

Additionally, a court may not assume that a plaintiff can prove facts that the plaintiff has not

alleged. Associated Gen. Contractors of Cal. v. Cal. State Council of Carpenters, 459 U.S. 519,

526 (1983). In deciding a Rule 12(b)(6) motion, a court may consider, in addition to the facts

alleged on the face of the complaint, any exhibits attached to the complaint, “any matters

incorporated by reference or integral to the claim, items subject to judicial notice, [and] matters

of public record.” Buck, 452 F.3d at 260 (citation and quotation marks omitted).

III.   DISCUSSION

       As noted above, Count I of Plaintiff’s complaint alleges that Defendant Sunbury

terminated Plaintiff in violation of the ADEA, and Count II asserts that Defendants violated



                                                 5
Plaintiff’s First Amendment right to freedom of association in connection with his termination.

(Doc. No. 1 ¶ 13, 29.) In moving to dismiss for failure to state a claim upon which relief may be

granted, Defendants first assert that the doctrine of collateral estoppel bars Plaintiff’s claims

because the arbitration opinion and award related to Plaintiff’s termination satisfies the four

conditions necessary to establish collateral estoppel in Pennsylvania. 6 (Doc. No. 8-1 at 3, 4.)

Defendants next argue that Defendant Persing is entitled to qualified immunity as to Plaintiff’s

claim that Defendants interfered with his First Amendment right to freedom of association.

(Doc. No. 8-1 at 8.) In making this argument, Defendants assert that Plaintiff does not allege

facts sufficient to show any interference with Plaintiff’s First Amendment right to freedom of

association. (Id.) Defendants also argue that Plaintiff is not entitled to punitive damages or

compensatory damages for pain and suffering, and that arbitration is the proper forum for

Plaintiff’s claims. (Id. at 9.) The Court will first address Defendants’ motion to take judicial

notice.

          A.     Defendants’ Motion to Take Judicial Notice

                  i.     Applicable Legal Standard

          Federal Rule of Evidence 201(b) permits a district court to take judicial notice of facts

that are “not subject to reasonable dispute” in that they are either: (1) “generally known within

the territorial jurisdiction of the trial court,” or (2) “can be accurately and readily determined

from sources whose accuracy cannot reasonably questioned.” Fed. R. Evid. 201(b). The Third

Circuit has held that judicial notice “should be done sparingly at the pleadings stage” and “[o]nly




6
  As noted supra, Defendants filed a motion to take judicial notice (Doc. No. 7), in connection
with their motion to dismiss (Doc. No. 8). In their motion to take judicial notice, Defendants
request that the Court take judicial notice of the arbitration opinion and award related to
Plaintiff’s termination that was issued on April 21, 2017. (Doc. No. 7 at 1.)
                                                   6
in the clearest of cases.” Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007). Judicial

notice is improper if a legitimate question exists as to the underlying source of the information.

In re Synchronoss Secs. Litig., 705 F. Supp. 2d 367, 390 (D.N.J 2010) (citing Hinton v. Dep’t of

Justice, 844 F.2d 126 (3d Cir. 1988)); see also Oneida Indian Nation of N.Y. v. State of N.Y.,

691 F.2d 1070 (2d Cir. 1982). Rule 201(c)(2) requires, nonetheless, that a district court take

judicial notice “if requested by a party and supplied with the necessary information.” Fed. R.

Evid. 201(c)(2); see also Gilliam v. Holt, No. 07-359, 2008 Wl 906479, at *3 (M.D. Pa. Mar. 31,

2008) (“Judicial notice is mandatory only where a party requests that it be taken and supplies the

necessary information.”).

       The Third Circuit has held that judicial notice of an arbitration award is appropriate only

where, despite failing to attach the arbitration award to its complaint, a plaintiff nonetheless

includes references to the arbitration award in its complaint. See Brody v. Hankin, 145 F. App’x

768, 772 (3d Cir. 2005) (holding that the district court impermissibly noticed the existence of an

arbitration award because the plaintiff did not rely on the award in the complaint); see also In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (holding that the district

court permissibly considered annual report where data contained in the annual report was

repeatedly referenced in complaint but was not cited). At the motion to dismiss stage, where a

court takes judicial notice of an arbitration award, it may do so only as to the existence of the

arbitration award, and not with respect to the truth of the matter asserted in the substance of the

award. See Brody, 145 F. App’x at 772-73 (holding that a district court exceeds its mandate and

converts a motion to dismiss into a motion for summary judgment when it takes judicial notice of

an arbitration award and relies on the content thereof to conduct its res judicata analysis.)




                                                  7
               ii.     Arguments of the Parties

       Defendants argue that “[w]here the defenses of res judicata or collateral estoppel are

raised for adjudication on a motion to dismiss, the Court can take notice of all facts necessary for

the decision and then adjudicate that defense.” (Doc. No. 7-1 at 3.) Defendants acknowledge

that “[a]s relevant to the instant matter, the Third Circuit has expressly noted that a Court may

take judicial notice of the existence of an arbitration opinion when deciding a Rule 12(b)(6)

motion.” (Id. at 4.) Defendants further state that Plaintiff references the arbitration opinion and

award in his complaint. (Id.) Defendants also argue that “the Third Circuit has expressly noted

that a [c]ourt may take judicial notice of the existence of an arbitration opinion when deciding a

Rule 12(b)(6) motion.” (Id.) Plaintiff argues that he “made no reference whatsoever in his

complaint to the arbitration award” and that he “has not incorporated the arbitration award” into

his complaint. (Doc. No. 9 at 3.) Plaintiff states that, as a result, the Court “should decline to

take notice of any adjudicative facts contained in the arbitration award.” (Id.)

              iii.     Whether This Court May Take Judicial Notice of the April 21, 2017
                       Arbitration Opinion and Award

       The Court will decline to take judicial notice of the arbitration opinion and award. In

arguing that Third Circuit precedent dictates that the Court can take judicial notice of the

existence of an arbitration opinion when deciding a Rule 12(b)(6) motion, Defendants cite to

Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group Ltd., 181 F.3d 410 (3d

Cir. 1999), and Spector Gadon & Rosen, P.C. v. Fishman, Nos. 13-2691, 13-5198, 2015 WL

1455692 (E.D. Pa. Mar. 31, 2015). In Southern Cross Overseas Agencies, Inc., in addressing

whether a bankruptcy court opinion could be judicially noticed, the Third Circuit held that

because the bankruptcy court opinion was a document upon which the plaintiffs relied in making

the allegations contained in their complaint, a court could, therefore, “examine the decision to

                                                  8
see if it contradicts the complaint’s legal conclusions or factual claims.” S. Cross Overseas

Agencies, Inc., 181 F.3d at 427. In Spector, the court determined that the plaintiff had

incorporated the entirety of an arbitration opinion by reference into his complaint. See Spector,

2015 WL 1455692 at *7. The court held that, as a result, it was appropriate not only to take

judicial notice of the arbitration opinion, but also to consider the “factual underpinning” of the

arbitration opinion for its bearing on the defendants’ motion to dismiss. Id.

       Both cases are distinguishable from the facts before the Court here. Despite Defendants’

assertion to the contrary (Doc. No. 7-1 at 4), the Court finds no references to the relevant

arbitration opinion and award in Plaintiff’s complaint. The only reference to an arbitration in

Plaintiff’s complaint is to a different arbitration award from December 22, 2016 between

Defendant Sunbury and the SPOA, wherein the parties addressed the “bargaining impasse” with

regard to longevity benefits. (Doc. No. 1 at 4.) Defendants’ assertion to the contrary is

inaccurate, and as a result, the Court cannot take judicial notice of the opinion and award. See

Brody, 145 F. App’x at 772-73 (holding that where a plaintiff does not reference an arbitration in

their complaint, a court must decline taking judicial notice of materials related to that

arbitration). Accordingly, the Court will deny Defendants’ motion to take judicial notice.

              iv.      Whether the Doctrine of Collateral Estoppel Bars Plaintiff’s Claims

       Defendants’ motion to take judicial notice is made in connection with their motion to

dismiss in that they request that the Court take judicial notice of the arbitration opinion and

award and argue in their motion to dismiss that Plaintiff’s claims are thus barred by the doctrine

of collateral estoppel. (Doc. No. 8-1 at 3.) In making this argument, Defendants state that the

arbitration opinion and award satisfies the four-prong test necessary to invoke collateral estoppel.

(Doc. No. 8-1 at 4.)



                                                  9
       “In determining the preclusive effect of a state court judgment,” the Court must “apply

the rendering state’s law of issue preclusion.” M & M Stone Co., 368 F. App’x at 161 (citing

Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 381 (1985)). Under Pennsylvania

law, a party must establish the following before collateral estoppel may be invoked: (1) the issue

decided in the prior adjudication was identical with the one presented in the later action; (2) there

was a final judgment on the merits; (3) the party against whom the plea is asserted was a party or

in privity with a party to the prior adjudication; and (4) the party against whom it is asserted has

had a full and fair opportunity to litigate the issue in question in a prior action. See Shuder v.

McDonald’s Corp., 859 F.2d 266, 273 (3d Cir. 1988).

       As detailed supra, the Court cannot take judicial notice of the arbitration opinion and

award related to Plaintiff’s termination. Even if the Court were to take judicial notice of the

arbitration opinion and award, however, at the motion to dismiss stage the Court can only take

judicial notice of its existence, and not the truth of the matter asserted in the opinion and award.

See Brody, 145 F. App’x at 772-73. Therefore, the Court could not analyze the substance of the

arbitration opinion and award for the purpose of conducting a collateral estoppel analysis. See

id. (holding that a district court exceeds its mandate and converts a motion to dismiss into a

motion for summary judgment when it takes judicial notice of an arbitration award and relies on

the content thereof to conduct its res judicata analysis); see also Kelly v. MBNA Am. Bank, No.

06-228, 2007 WL 1830892, at * 4 (D. Del. June 25, 2007) (stating that “it would be improper”

for the court to grant dismissal on the basis of res judicata where the plaintiff did not mention or

attach documents referencing an arbitration award to his complaint); Kisby Lees Mech. LLC v.

Pinnacle Insulation, Inc., No. 11-5093, 2012 WL 3133681, at * 4 (D.N.J. July 31, 2012)

(applying similar principles and holding that the court could not undertake a res judicata analysis



                                                 10
as to a counterclaim because the facts relevant to such an analysis were not apparent on the face

of the counterclaim). Accordingly, the Court will not evaluate whether Plaintiff’s claims are

barred by the doctrine of collateral estoppel. The Court will next consider Count I of Plaintiff’s

complaint.

       B.      Count I – Age Discrimination in Violation of the ADEA

       In support of their motion to dismiss for failure to state a claim pursuant to Federal Civil

Procedure Rule 12(b)(6), Defendants raise several arguments. Defendants devote significant

portions of their brief to arguments related to collateral estoppel and qualified immunity, but do

not substantively address the factual sufficiency of the allegations contained in Count I of

Plaintiff’s complaint. As a threshold matter, however, having determined supra that the Court

will not undertake any res judicata analysis at this stage, the Court will evaluate the sufficiency

of Count I of Plaintiff’s complaint. See Santiago, 629 F.3d at 130 (holding that a district court

must take the following steps when evaluating the sufficiency of a complaint’s allegations as

tested against a Rule 12(b)(6) motion: (1) identify the elements a plaintiff must plead to state a

claim; (2) discard any conclusory allegations contained in the complaint “not entitled” to the

assumption of truth; and (3) determine whether any “well-pleaded factual allegations” contained

in the complaint “plausibly give rise to an entitlement to relief”).

                i.     Applicable Legal Standard

       The ADEA prohibits discrimination by employers on the basis of age. See 29 U.S.C. §

623(a)(1). To establish a prima facie case of age discrimination under the ADEA, Plaintiff must

sufficiently allege that (1) he was over forty years old at the time he was discharged; (2) he was

qualified for the position from which he was terminated and his performance in said position was

satisfactory; (3) he suffered an adverse employment action; and (4) his replacement was



                                                 11
sufficiently younger to permit a reasonable inference of age discrimination. See Hill v. Borough

of Kutztown, 455 F.3d 225, 247 (3d Cir. 2006) (citing Potence v. Hazleton Area Sch. Dist., 357

F.3d 366, 370 (3d Cir. 2004)).

       A plaintiff alleging employment discrimination, however, is “not required to plead facts

to establish a prima facie case under the burden-shifting framework of McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973).” Lucchesi v. Day & Zimmerman Grp., Civil Action No. 10-

4164, 2011 WL 1540385, at *4 (E.D. Pa. Apr. 21, 2011) (citing Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 508 (2002)). In the context of an employment discrimination claim, a plaintiff’s

complaint must meet only “the simple requirements of Rule 8(a).” Swierkiewicz, 534 U.S. at

513. As a result, to survive a motion to dismiss in an employment discrimination context, a

complaint must present factual allegations that would “raise a reasonable expectation that

discovery will reveal evidence of the necessary element[s]” of the prima facie case. See Phillips

v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

              ii.     Whether Plaintiff Has Stated a Claim Under the ADEA

       Plaintiff’s complaint includes the following allegations in support of his discrimination

claim brought under the ADEA:

       [Defendant Sunbury] has engaged in a course of conduct designed to intimidate all
       of its law enforcement officers over the age of 40.

       The purpose of [Defendant Sunbury’s] course of conduct designed to intimidate all
       of its law enforcement officers over the age of 40 is to effect the severance of all
       law enforcement officers from employment with [Defendant Sunbury].

       [Defendant Sunbury] has created and continues to create a hostile work
       environment for law enforcement officers over the age of 40.

       On September 1, 2016, [Defendant Sunbury] terminated [Plaintiff’s] employment
       as a law enforcement officer.




                                               12
       [Defendant Sunbury] terminated [Plaintiff’s] employment as a law enforcement
       officer based on [Plaintiff’s age].

       [Defendant Sunbury] replaced [Plaintiff] by hiring part-time personnel under the
       age of 40.

       The conduct of [Defendant Sunbury] in creating a hostile work environment based
       on age and terminating [Plaintiff] based on his age violates the [ADEA].

       As a direct and proximate result of [Defendant Sunbury’s] acts, [Plaintiff] has
       suffered lost earnings and benefits, humiliation and emotional distress.

(Doc. No. 1 ¶¶ 7-14.)

       Plaintiff’s complaint does not allege facts sufficient to state a claim of discrimination

under the ADEA. While not expressly alleged in Plaintiff’s complaint, given the allegations

throughout Plaintiff’s complaint, the Court determines that it is reasonable to infer that Plaintiff

is at least forty years old, the first element of an ADEA discrimination claim. Plaintiff fails to

allege sufficient factual matter, however, to establish the second and fourth elements of an

ADEA discrimination claim.

       The second element of an ADEA discrimination claim is that the plaintiff was qualified

for the position and that the plaintiff’s performance in that position was satisfactory. See Hill,

455 F.3d at 247. Plaintiff’s complaint does not contain any allegations related to his

qualifications for the position of law enforcement officer. Similarly, Plaintiff’s complaint

contains no allegations related to his performance as a law enforcement officer. To state a claim

for discrimination under the ADEA, Plaintiff must allege sufficient factual matter that would

“raise a reasonable expectation that discovery will reveal evidence of the necessary element[s]”

of the prima facie case. Phillips, 515 F.3d at 234. Further, a court may not assume that a

plaintiff can prove facts that the plaintiff has not alleged. Assoc. Gen. Contractors, 459 U.S. at

526. Because Plaintiff has not alleged any facts to establish the second element of a



                                                 13
discrimination claim under the ADEA, the Court cannot assume that Plaintiff can prove that he

was qualified for the position he held or that his performance in that position was satisfactory at

the time of his termination. As a result, the allegations in Plaintiff’s complaint do not support a

reasonable inference that that he was qualified for the position he held at the time of his

termination and that his performance was satisfactory.

       The fourth element of an ADEA discrimination claim requires that a plaintiff allege that

his replacement was sufficiently younger to permit a reasonable inference of age discrimination.

See Hill, 455 F.3d at 247. While Plaintiff does assert that Defendant Sunbury replaced Plaintiff

“by hiring part-time personnel under the age of 40” (Doc. No. 1 ¶ 12), Plaintiff does not allege

anything further or provide any additional factual matter to support to this assertion. Courts

presented with similarly bare allegations have held them to be insufficient to state a claim for

relief under the ADEA. See Sangi v. Warren Hosp., No. 10-4571, 2011 WL 4857933, at *3

(D.N.J. Oct. 11, 2011) (holding that where plaintiff alleged that she believed she had been

replaced by someone “younger than she” did not reasonably permit an inference of

discrimination on the basis of age); Foster v. Humane Soc. of Rochester & Monroe Cty., Inc.,

724 F. Supp. 2d 382 at 391 (W.D.N.Y. 2010) (holding that plaintiff’s allegation that she was

“replaced by a woman in her early thirties” was insufficient to state a claim for relief under the

ADEA); Mandengue v. ADT Sec. Sys., Inc., No. 09-3103, 2010 WL 2365463, at *5 (D. Md.

June 4, 2010) (plaintiff’s assertion that she was replaced by a “significantly younger employee”

was insufficient to state a claim for relief); Liburd v. Bronx Lebanon Hosp. Ctr., No. 07 Civ.

11316, 2008 WL 3861352, at *6 (S.D.N.Y. Aug. 19, 2008) (“Although Liburd alleges that she

was replaced by a younger employee, this, without more, is not enough to survive a motion to

dismiss.”).



                                                 14
          The Court concludes that Plaintiff fails to allege sufficient factual matter to establish that

Defendant Sunbury replaced Plaintiff with an employee sufficiently younger to permit a

reasonable inference of age discrimination. Accordingly, the Court will grant Defendants’

motion as to Count I of Plaintiff’s complaint. The Court now turns to Count II of Plaintiff’s

complaint.

          C.     Count II – Interference with Plaintiff’s First Amendment Freedom of
                 Association

                  i.     Applicable Legal Standard

          “[I]mplicit in the right to engage in activities protected by the First Amendment” is “a

corresponding right to associate with others in pursuit of a wide variety of political, social,

economic, educational, religious, and cultural ends.” Roberts v. U.S. Jaycees, 468 U.S. 609,

617-18 (1984). That associational right derives from an underlying individual right to engage in

a constitutionally protected activity. Id. (“The Constitution guarantees freedom of association of

this kind as an indispensable means of preserving other individual liberties.”). The Supreme

Court has held that the Free Speech Clause gives rise to an attendant right to associate for the

purpose of engaging in collective expression. See Boy Scouts of Am. v. Dale, 530 U.S. 640, 661

(2000).

          With regard to this right to associate, the Supreme Court has recognized two forms of

protected relationships: “those involving expressive association and those involving intimate

association.” A.B. v. Montgomery Area Sch. Dist., No. 4:10-cv-484, 2012 WL 3288113, at *4

(M.D. Pa. Aug. 10, 2012) (citing Pi Lambda Phi Fraternity, Inc. v. Univ. of Pittsburgh, 229 F.3d

435, 442 (3d Cir. 2000)). “The expressive association analysis queries whether the group

engaged in expressive activities, whether state action significantly affects ability to advocate

viewpoint, and whether state’s interest outweighs burden imposed.” Id. (citing Pi Lambda Phi,

                                                    15
229 F.3d at 442). “Intimate association, on the other hand, is generally characterized by ‘relative

smallness [of the group], a high degree of selectivity in decisions to begin and maintain the

affiliation and seclusion from others.’” Id. (citing Rode v. Dellarciprete, 845 F.2d 1195, 1204

(3d Cir. 1988)).

               ii.       Whether Plaintiff’s Complaint States a Claim for Interference with
                         Plaintiff’s First Amendment Right to Freedom of Association

       Plaintiff’s complaint lacks sufficient factual matter to support a reasonable inference that

Defendants violated Plaintiff’s First Amendment right to freedom of association. Count II of

Plaintiff’s complaint contains the following conclusory allegations:

       Subsequent to the June 1, 2016 arbitration hearing, [Defendants] embarked on a
       policy and course of conduct to terminate, harass[,] and intimidate every bargaining
       unit member over the age of [forty], including [Plaintiff], entitled to receive
       longevity, DROP program[,] and other benefits related to time in service.

       [Defendants] have retaliated against [Plaintiff] for his association with the SPOA.

       [Defendants] have interfered with [Plaintiff’s] exercises of his rights as a member
       of the SPOA in violation of the association clause of the First Amendment to the
       Constitution of the United States.

       As a direct and proximate result of [Defendants’] acts, [Plaintiff] has suffered lost
       earning and benefits, humiliation and emotional distress.

(Doc. No. 1 ¶¶ 27-30.)

       Plaintiff’s complaint does not contain sufficient factual matter to support a reasonable

inference that Defendants violated his right to freedom of association. As an initial matter,

Plaintiff’s complaint does not indicate what “protected relationship” with which Defendants are

alleged to have interfered. The Court will assume, based on the fact that the SPOA is a

collective bargaining unit, that Plaintiff’s claim relates to his right to “expressive association,”

which association right is “for the purpose of engaging in those activities protected by the First

Amendment.” Roberts, 468 U.S. at 617-18.

                                                  16
        Plaintiff’s complaint, however, lacks sufficient factual matter necessary to permit an

inference that his expressive association rights were interfered with by Defendants. For

example, Plaintiff’s complaint contains no allegations that inform the Court as to how

Defendants retaliated against Plaintiff, what specific acts Defendant engaged in to harass and

intimidate Plaintiff, or any other details related to how Defendants interfered with Plaintiff’s

First Amendment right to expressive association. To survive dismissal, a complaint must “state a

claim to relief that is plausible on its face” by including facts which “permit the court to infer

more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 678-79. Plaintiff does not

allege sufficient factual matter in his complaint to show that his claim is facially plausible.

Accordingly, the Court will grant Defendants’ motion to dismiss as to Count II of Plaintiff’s

complaint.

        Given that Plaintiff has failed to state a claim in both Count I and Count II of his

complaint, the Court will not take up the remaining substantive arguments Defendants put

forward in support of their motion to dismiss. 7 In civil rights cases, a district court must

generally sua sponte extend to a plaintiff an opportunity to amend his complaint before

dismissal. See Fletcher-Harlee Corp. v. Pote Concrete Contractors, 482 F.3d 247, 253 (3d Cir.

2007). Accordingly, the Court will grant Plaintiff leave to amend his complaint in an effort to

correct the pleading deficiencies identified in this Memorandum.

IV.     CONCLUSION

        For the foregoing reasons, the Court will deny Defendant’s motion to take judicial notice

(Doc. No. 7), and grant Defendant’s motion to dismiss (Doc. No. 8), and dismiss both of



7
 Defendants argue that: (1) Defendant Persing is entitled to qualified immunity (Doc. No. 8-1 at
7-9); (2) Plaintiff is not entitled to punitive damages or compensatory damages for pain and
suffering (id. at 9, 10); and (3) arbitration is the proper forum for Plaintiff’s claims (id. at 10-12).
                                                  17
Plaintiff’s claims without prejudice. The Court will grant Plaintiff leave to amend his complaint.

An Order consistent with this Memorandum follows.




                                               18
